The offense is theft of hogs; the punishment, confinement in the penitentiary for two years.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this Court, the appeal must be dismissed. Holder v. State, 18 S.W.2d 661.
Appellant is granted fifteen days from this date to perfect the record in the respect mentioned.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.